Citation Nr: 1128557	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  08-25 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for coronary artery disease, 3-vessel disease with percutaneous stents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel

INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for coronary artery disease, 3-vessel disease with percutaneous stents and assigned an initial temporary 100 percent rating, effective August 18, 2006, based surgical or other treatment necessitating convalescence pursuant to 38 C.F.R. § 4.30, and an initial 30 percent rating, effective December 1, 2006.  The Veteran has appealed with respect to the propriety of the initially assigned 30 percent rating.

In connection with this appeal, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge in April 2011; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his coronary artery disease.  In this regard, the Board observes that he was last examined by VA in October 2006.  Since such examination, records from the Social Security Administration (SSA) demonstrating that the Veteran is unemployable due, at least in part, to coronary artery disease post-five stents have been received.  Additionally, at his April 2011 Board hearing, the Veteran testified that he had been hospitalized and underwent stent placement surgeries twice within the prior 3 years.  He further indicated that his medications had increased within the last  year.  Therefore, as the evidence suggests that the Veteran's coronary artery disease symptomatology may have increased in severity since the October 2006 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran is not working and SSA records demonstrate that he is unemployable due, at least in part, to coronary artery disease status post-five stents.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  In this regard, the Board is cognizant that a February 2008 rating decision denied entitlement to TDIU; however, such is part and parcel of the Veteran's initial rating claim and, therefore, must be considered.  Consequently, the Board finds that further development is necessary for a fair adjudication of the TDIU aspect of the Veteran's initial rating claim.  In this regard, upon remand, the agency of original jurisdiction should conduct all appropriate development, to include providing the Veteran with Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to a TDIU, obtaining outstanding treatment records, and obtaining an opinion regarding the effect the Veteran's service-connected disabilities, to include his coronary artery disease, has on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

The Board also notes that the Veteran receives treatment for his service-connected disabilities, to include coronary artery disease, through the Gadsden and Birmingham, Alabama, VA facilities.  The most recent treatment records contained in the claims file are dated in November 2007.  Therefore, while on remand, any treatment records from such VA facilities dated from November 2007 to the present should be obtained for consideration in the Veteran's appeal.

As indicated previously, the Veteran is in receipt of SSA disability benefits for various disabilities, to include coronary artery disease status post-five stents.  A CD from SSA has been obtained and it appears that some documents, to include those pertaining to metabolic equivalents (METs) and left ventricle ejection fraction, have been printed and associated with the claims file.  However, to ensure that the Board has a full record in adjudicating the Veteran's claim, a copy of his complete SSA file should be printed and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.

2.  Obtain all VA treatment records from the Gadsden and Birmingham VA facilities dated from November 2007 to the present pertaining to all of the Veteran's service-connected disabilities, to include his coronary artery disease.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Print a copy of the Veteran's complete SSA file and associate such with the claims file.

4.  After all outstanding records have been associated with the claims file, schedule the Veteran for appropriate VA examinations to determine the current level of severity of his service-connected coronary artery disease, hypertension, and depression.

The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  Following the examinations, the examiners should address the following:

a) Describe all symptoms caused by the service-connected coronary artery disease, hypertension, and depression, as well as the severity of each symptom.  In this regard, as it pertains to the service-connected coronary artery disease, the examiner should assess the Veteran's workload of METs and left ventricular ejection fraction.

b) The examiners should describe what type of employment activities would be limited due to the service-connected coronary artery disease, hypertension, and depression.  Each examiner should comment on the type of employment activities which would be limited due to a combination of each of his service-connected disabilities.

c) In offering opinions, the examiners should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles and objective medical findings.  In other words, all opinions expressed should be accompanied by supporting rationale.

5.  After the above development has been completed, the examination reports should be reviewed to ensure compliance with the above

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's initial rating claim should be readjudicated based on the entirety of the evidence, to include consideration of 38 C.F.R.§ 4.30 for any period during which the Veteran underwent surgical or other treatment necessitating convalescence and a TDIU in accordance with Rice, supra.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

